 In the Matter Of ITEM COMPANY, LIMITEDandINTERNATIONAL TYPO-GRAPHICAL UNION, UNAFFILIATEDCase No. B-2342.-Decided April 04, 1941Jurisdiction:newspaper publishing industry.Investigation and Certification of Representatives:existence of question : Com-pany refused to bargain with petitioning union because of its agreementwith employees providing that certain persons named in agreement repre-sent employees in all matters respecting employment ; election necessary.Contract designating a bargaining committee of three employees to rep-resent employees in all their relationships to Company, but which specifi-cally states that it is an agreement between each of employees andCompany, is not such a 'collective bargaining contract as to constitutea bar to a determination of representatives.-Employees laid off on basis of seniority to be given preference in reem-ployment in order of seniority if Company requires additional employeesin future have a sufficiently continuing interest in wages, hours, and workingconditions of Company as to entitle them to participate in election.Unit Appropriate for Collective Bargaining:all foremen, journeymen,printers,apprentices, and beginners employed in the composing room of the Company,excluding the general superintendent, the general superintendent's secretary,and porters.Deutsch and Kerrigan,byM11r.Eberhard P. DeutschandMr. AlfredK. Hagedorn,of New Orleans, La., for the Company.Mr. John J. Conley,of New Orleans, La., for the International.Mr. Elias Bowsky,of New Orleans, La., for the Committee.Mr. Daniel J. Harrington,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 6, 1941, International Typographical Union, Unaffili-ated, herein called the International, filed with the Regional Directorfor the Fifteenth Region (New Orleans, Louisiana) a petition allegingthat a question affecting commerce had arisen concerning the represen-tation of employees of Item Company, Limited, New Orleans, Louisi-ana, herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-31 N. L..R. B, No. 42.278 ITEM COMPANY279tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnJanuary 24,1941, the National Labor Relations Board, herein calledthe Board,acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On February 6 and February 10, 1941, respectively,the RegionalDirector issued a notice of hearing and a notice of postponement ofhearing, copies of which were duly served upon the Company, the'International,and the Bargaining Committee of the Composing RoomEmployees of the Item Company,Limited, herein called the Com-mittee, a labor organization claiming to represent employees directlyaffected by the investigation.Pursuant to notice,a hearing was heldon February 21, 1941,atNew Orleans,Louisiana,beforeWarrenWoods, the Trial Examiner duly designated by the Chief TrialExaminer.,The Company and the Committee were represented. bycounsel, the International by a representative,and all participatedin the hearing.Full opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence bearing upon theissues was afforded all parties.At the hearing the Company movedto dismiss the petition on the ground,in substance,that a contract,discussed below, is a bar to these proceedings.The Trial Examinerdid not rule upon this motion, stating that ruling would be madeby the Board.The motion is hereby denied for the reason herein-after set forth?During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.On March 10, 1941, the Company and the Committee and onMarch 11 the International filed briefs,which the' Board has con-sidered.On March 11, 1941, oral argument was had before theBoard in Washington,D. C. The Company and the Committee,represented by counsel,and the International,by a representative,participated in the oral argument.Upon the entire record-in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYItem Company, Limited, a Louisiana corporation,is engaged inthe publication of a daily newspaper in New Orleans, Louisiana.1 See Section III,enfra. 280DECISIONSOF NATIONAL LABOR RELATIONS BOARDPrior to January 11, 1941, it published two daily newspapers onweek days and one on Sundays. On January 13, 1941, it combineditsmorning and afternoon papers into one afternoon paper namedThe New Orleans Item and the Tribune.It continues to publishon Sunday morningsThe Sunday Item-Tribune.Approximately 35per cent of -the news published in the Company's newspapers orig-inates outside the State of,Louisiana, and is supplied through theAssociated- Press, the United Press Association, and other newsservices.About 65 per cent of the features published daily in theCompany's papers, such as comics, cartoons, and syndicated matter,originate outside the State of Louisiana.Approximately 3 per centof the total average circulation of 63,587 of the afternoon paper, andabout 5 per cent of the total average circulation of 63,045 of theSunday morning paper, are distributed to customers located outsidethe State of Louisiana.. During 1940 the Company purchased 7,000tons of newsprint, valued at $350,000, outside the State of Louisiana.During the same period it purchased approximately $51,500 worth ofmiscellaneousmaterials, of which about $14,000 worth was pur-chased outside the State.The Company employs 396 persons, 73of whom are employed in its composing room.For purposes of this proceeding the Company admits that itsbusiness affects commerce, within the meaning of the Act.H. THEORGANIZATIONS INVOLVEDInternational Typographical Union, Unaffiliated, is an unaffiliatedlabor organization admitting tomembership composing roomemployees of the Company.Bargaining 'Committee of the Composing Room Employees of theItem Company, Limited, is an unaffiliated labor organization inwhich composing room employees of the Company participate byvirtue of their employment.M. THE QUESTION CONCERNING REPRESENTATIONThe Company has had written contracts with the composing roomemployees since 1933, which have been negotiated by the Committeeon behalf of the employees.The Committee, consisting of threecomposing room employees, is elected annually by those employeesfor the purpose of negotiating such contracts.After a contract hasbeen negotiated the Committee has no further function except tohandle complaints and grievances. It has no by-laws, rules, or regu-lations.The present Committee was elected on September 3, 1940,and negotiated a contract with the Company effective from Septem-ber 15, 1940, to September 15; 1941.This contract is in the form ofa letter from the employees to the-Committee, dated September 16, \ITEM COMPANY2811940, stating, "The undersigned hereby request that you endeavorto reach an agreement with the management of the Item Co., Ltd.,on the following terms."Then follow provisions relating to hours,wages, overtime, arbitration of disputes, and apprentices.Clause"G" provides that "during the term of the proposed agreement, yourcommittee shall continue to represent the undersigned in all of theirrelationships to the company."The last paragraph of the letterstates, "We understand that acceptance of this offer by the. Com-pany will constitutean agreementbetween each of the undersignedand the company." This is followed by the signatures of 72 em-ployees, followed by the signatures of the members of the Committee.The offer contained in the letter was accepted by the Company onSeptember 17, 1940.In October and November 1940 the International conferred withthe Company with respect to collective bargaining' on behalf of thecomposing room employees. In December 1940 the International in-formed the Company that a majority of these employees desired thatthe International enter into a collective bargaining agreement withthe Company on their behalf and requesteda conferencewith theCompany.On January 2, 1941, the Company replied that it had awritten agreement with all the composing room employees effectiveuntilSeptember 15, 1941, providing that certainpersons namedtherein represent the employees in all matters respecting employmentand that therefore the Company was not at liberty to negotiate withthe International.The Company and the Committee contend that the contract con-stitutes a bar to a determination of representatives.We find nomerit in the contention.While, by the contract, the employees havedesignated the Committee to represent them "in allof theirrelation-ships to the company," the contractitselfis specifically stated to bean agreementbetween each of the employees and the Company.Under the circumstances, the contract assertedas a bar isnot sucha collective bargaining contract 'as to constitutea bar to a determina-tion of representatives for the negotiation of a future collectivebargainingcontract.From a report prepared by theTrial Examinerat the hearing, itappears that the International representsa substantialnumber ofthe Company's, employees in the, unit hereinafter found to be appro-priate for the purposes of collective bargaining.22 The report stated that a check by the Trial Examiner of 42 membership applicationcards submitted by the International disclosed that the signatures on all the cards appearedgenuine, that all were dated between February 1940 and January 1941,that the names on36 of the cards appeared on the Company's pay roll of January 12, 1941, containing 87names,and that the names on 29 of the cards appeared on the Company's pay roll ofFebruary 16, 1941, containing 74 names. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning the representation.of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION --UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.1V.THE APPROPRIATE UNITThe International claims that all foremen,journeymen,printers,and apprentices employed in the Company's composing room, exclud-ing the general superintendent, his secretary, porters, and beginners,constitute a unit appropriate for the purposes of collective bargain-ing.The Company and the Committee agree as to the appropriate-ness of such a unit except as regards the exclusion of beginnerstherefrom.A beginner,as definedby theInternational,is an em-ployee, with less than 2 years' experience in composing room work,who performs general work not ordinarily performed by an appren-tice or'by a journeyman and cannot work or practice on a machine.The' Company contends that it has no beginners as defined by theInternational, but that it has apprentices who as part of their dutiesperform somegeneral work.Functionally and in theirintereststhese employees are closely related to other composing room em-ployees.No sound reason appears why they should be left withoutrepresentation or the prospect.of representation.We shall includebeginnerswithin the unit.We findthat all the foremen;journeymen,printers,apprentices,and beginners employed in the Company's composing room, excludingthe general superintendent,the general superintendent's secretary,and porters,constitute a unit appropriate for the ,purposes of col-lective bargaining, and that said unit will insure to employees of,the Company the full benefit of their right to self-organization andto collectivebargainingand otherwise effectuate the policies of theAct.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by holding an election by secret ballot.The International desires that employees in the appropriate unitwho were employed by the Company on January 6, 1941,the date ITEM COMPANY283of the filing of the petition, should be eligible to participate in theelection.-We shall, however, follow our usual practice and directthat the employees of the Company eligible to vote in the electionshall be those in the appropriate unit employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to such limitations and additions as are set forth insaid Direction.The Company laid off about 15 employees in the composing roomon or about January 10, 1941, due to consolidation of its morningand afternoon newspapers.These employees were laid off on thebasis of seniority and were informed that, if the Company requiredadditional employees in, the future, they would be given "preferencein reemployment in the order of their seniority.The Internationalcontends that these employees should be permitted to vote in theelection.We are of the opinion that these laid-off employees, byvirtue of their reemployment preference based upon their seniority,have a 'sufficiently continuing interest in the wages, hours, and workingconditions of the Company as to entitle them to participate in theelection.3Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Item Company, Limited, New Orleans,Louisiana, within the meaning of -Section 9 (c) and Section 2 (6)and (7) of the Act.2.All foremen, journeymen, printers, apprentices, and beginnersemployed in the composing room of the Company, excluding thegeneral superintendent, the general superintendent's, secretary, andporters, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning 6f Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-3 CfNashville,C h St. L. Ry v.Railroad Employees Department of American Federationof Labor etal,93 F. (2d) 340,cert denied303 U S 649 ;Matter of Diamond Iron WorksandUnited Electrical Radio MachineWorkers of America, Local 1140,6 N. L.R B. 94;Matter,-of Unit Cast CorporationandSteelWorkers Organizing Committee,7 NL. R. B.129;MatterofMetropolitan Engineering Co. and Metropolitan Device CorpandLocalNo.1224ofUnited Electrical,Radio and Machine Workers of America;MatterofMetro-politan Device CorpandInternational Brotherhood of Electrical Workers,LocalUnion,No3, 8 N L R B. 670;Matter of AmericanCyanamidCo. andUnitedPhosphateWorkers'UnionNo 22036, A F. L,19 NL R B 1026. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDlations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by ! theBoard to ascertain representatives for the purposes of collective bar-gaining with Item Company, Limited, New Orleans, Louisiana, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Directorfor the Fifteenth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section9,`of said Rules and Regulations, among all foremen, journeymen,printers, apprentices, and beginners employed in the composing roomof Item Company, Limited, who were employed by it during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, or otherwiselaid off on the basis of seniority to be reinstated on that basis whenbusiness conditions warrant it, but excluding the general superin-tendent, the general superintendent's secretary, porters, and thosewho have since quit or been discharged for cause, to determinewhether they desire to be represented by International TypographicalUnion, Unaffiliated, or by Bargaining Committee of the ComposingRoom Employees of the Item Company, Limited, for the purposesof collective bargaining, or by neither.